        


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
offered to Martin St. George (“Executive”) by JetBlue Airways Corporation (the
“Company”) as of the date set forth on the signature page hereto.
WHEREAS, Executive understands that this Agreement is being executed in
conjunction with the benefits offered hereunder and timely acceptance, without
modification and without revocation, is required as a pre-condition to receipt
of such benefits;
WHEREAS, the parties have determined that Executive shall relinquish his role as
Executive Vice President, Chief Commercial Officer effective June 7, 2019;
WHEREAS, the Company desires and Executive agrees to remain as a Senior Advisor
on an at will basis during the Advisory Period (as defined below), unless
terminated by either party sooner;
WHEREAS, Executive’s employment during the Advisory Period (as defined below)
with the Company shall terminate on January 1, 2020, or sooner as provided
herein; and
NOW THEREFORE, in consideration of the payments and other benefits provided and
as described in general terms below, and intending to be legally bound thereby,
the Company and Executive covenant and agree as follows:
1.Advisory Period. (i) Executive shall separate from his position of Executive
Vice President Chief Commercial Officer of the Company as of June 7, 2019 and
will be employed in the alternate full-time position of Senior Advisor from June
8, 2019 through January 1, 2020 (the “Advisory Period”). As a senior advisor,
Executive will assist with the transition and advise the new Vice President of
Loyalty and shall have no other paid employment other than as provided in
Section 10(e).
(ii) The Company may terminate Executive’s employment as a Senior Advisor as
provided in Section 12.
(iii) Executive may terminate Executive’s employment as a Senior Advisor at any
time. If Executive voluntarily terminates the Advisory Period no earlier than
120 days from the commencement of the Advisory Period with the Company’s consent
(as set forth in Section 10(a)), the Executive’s Advisory Period early
termination with the Company’s consent shall commence the provision of benefits
under Sections 3(b)-(j). To the extent that any of those benefits are time
limited, they shall conclude as of an earlier time as triggered by the early
termination of the Advisory Period.
For the avoidance of doubt, for example, if Executive were to voluntarily
terminate the Advisory Period on November 15, 2019 in accordance with the
provisions of Section 10 and with Company consent, salary continuation and
medical and dental benefits coverage would commence on November 16, 2019 and the
applicable medical and dental benefit


1



--------------------------------------------------------------------------------




coverage would conclude on November 30, 2020 (subject to Executive’s right to
elect continuation coverage under COBRA).
If Executive terminates the Executive’s employment as a Senior Advisor within
120 days from the commencement of the Advisory Period or without the Company’s
consent as provided in Section 10(a), the Company’s obligation to make or
continue future payments and benefits under this Agreement shall terminate, and
Executive shall be required to repay to the Company any payments and benefits
previously paid to him (other than amounts required by law and $1.00) under this
Agreement within three business days of such termination.
(iv)    Should Executive die or become disabled during the Advisory Period, the
Company shall include any remaining salary payments due to him through the
Termination Date (as defined below) into a lump sum payment, less all applicable
withholdings and deductions, to be made within 15 business days of Executive’s
execution and non-revocation of the Bring Down Release attached as Appendix A
payable to Executive (or his designated beneficiary). In addition, the amounts
otherwise payable subsequent to the Termination Date under this agreement and
the Severance Plan shall remain payable to Executive or his beneficiaries,
following submission to the Company of proof of such death or disability, with
the date of such termination thereinafter being utilized for all purposes as a
Termination Date pursuant to the Severance Plan. If Executive is unable to
execute a Bring Down Release due to death, any payments otherwise conditioned on
such execution will be paid to his designated beneficiary.


2.    Termination. Executive acknowledges that Executive’s service with the
Company will terminate on the earlier of the termination of the Advisory Period
or January 1, 2020 (the “Termination Date”). Executive shall be deemed to have
resigned from all positions with or on behalf of the Company and any affiliate
of the Company as of the Termination Date, and hereby agrees to execute and
deliver any document or other instrument and take such further actions as the
Company deems necessary or advisable to effect the termination of each such
position. After the Termination Date, Executive shall not represent himself as
being a current employee, officer, agent or representative of the Company or any
of its subsidiaries or affiliates for any purpose. Whether Executive signs this
Agreement or not, Executive will receive all amounts required to be paid to him
by law.
3.    Consideration and Benefits. In consideration for Executive’s obligations
hereunder, the Company shall provide Executive the following consideration and
benefits:
(a)    During the Advisory Period, Executive shall continue to be actively
employed by the Company with duties to be mutually agreed upon by the parties,
and will be paid his annual Base Salary of FOUR HUNDRED THIRTY FIVE THOUSAND
DOLLARS ($435,000.00), less all applicable withholdings and deductions.
(b)    Salary Continuation. Following the Termination Date, the Company shall
pay Executive 24 months of salary continuation in accordance with the Company’s
normal payroll cycles, equaling EIGHT HUNDRED SEVENTY THOUSAND


2



--------------------------------------------------------------------------------




DOLLARS ($870,000) dollars in total. The salary continuation payments provided
in this Section 3(b) shall commence on the first payroll cycle following the
Effective Date of the Bring Down Release included in Annex A (through the final
payment, the “Salary Continuation Period”); provided, however, that if the
Consideration Period for the Bring Down Release together with the Revocation
Period (as each is defined in Annex A) begins in one calendar year and ends in a
later calendar year, such payments shall commence no earlier than the first
payroll cycle to occur in such later calendar year. The first salary
continuation payment shall include all amounts for the period from the
Termination Date to the date of such payment.
(c)    Pro-rated Annual Bonus. The Company shall pay Executive a pro-rated
annual bonus for the year of Executive’s termination, which if the Termination
Date is January 1, 2020, would be in the amount of ONE HUNDRED FORTY SIX
THOUSAND EIGHT HUNDRED FIFTY DOLLARS ($146,850.00), which shall be paid at the
same time that bonus payments are made to executive’s generally, but no later
than March 15 of the calendar year following the year in which the Termination
Date occurs.
(d)    Restricted Stock Units/Performance Share Units. The Company agrees that
outstanding restricted stock unit awards and performance share unit awards held
by Executive shall vest per the terms and conditions of the applicable plans and
agreements for retirees.
(e)    Medical/Dental Benefits. If Executive is a participant in the group
medical and dental benefits sponsored by the Company on the day before the
Termination Date, the Company shall provide continued medical and dental
benefits in accordance with the terms and conditions of the governing medical
and dental benefit plan documents through January 31, 2021, subject to
Executive’s continued payment of premiums at the active rates. If enrolled in
the Company’s health, dental, and welfare plans as of the Termination Date,
Executive and any eligible dependents will be eligible to elect continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986
(COBRA).  Details about specific plan coverages, electing COBRA coverage,
premium rates, conversion and distribution eligibility will be provided
separately.
(f)    Unemployment Benefits. The Company shall not contest Executive’s
application for unemployment benefits.
(g)    Career Transition Consulting Services. The Company will pay up to FORTY
THOUSAND ($40,000) for career counseling and career transition consulting
services for Executive from a firm selected by the Company, in accordance with
Company policy, during a period of one (1) year following the Effective Date.
Executive must contact Nik Sakkas, Director, Crew and Values Relations, in order
to initiate any such services. The Company shall pay the consulting firm
directly for such services up to the amount specified above, and shall not pay
Executive cash in lieu of such services.


3



--------------------------------------------------------------------------------




(h)    Travel Privileges. In addition to the Severance Plan benefits set forth
in Section 3 above, the Company shall also provide Executive the travel
privileges set forth in this Section 3(h). Notwithstanding Article IV.7 of the
Severance Plan, the benefits set forth in this Section shall not offset or in
any way reduce the Severance Plan benefits to which Executive is entitled. 
During the Salary Continuation Period set forth in Section 3(b) above, Executive
shall receive flight benefits in effect prior to the Termination Date, subject
to the terms and conditions of the Company’s pass travel programs, including,
but not limited to, any changes as may be required by Section 409A (as defined
below). Following the Salary Continuation Period, Executive shall be eligible
for lifetime positive space flight benefits on JetBlue, and standby travel
benefits on OALs, subject to the terms and conditions of the Company’s pass
travel programs and any future changes to those programs, including, but not
limited to any changes as may be required by Section 409A. As set forth in the
JetBlue Pass Riding Guide, as may be amended from time to time, violation of the
Company’s pass riding guidelines shall result in the termination of all benefits
set forth in this Section.
(i)    OAL Retiree Flight Privileges. The Company agrees to use reasonable
efforts to assist Executive in obtaining OAL retiree flight privileges (and
badge, to the extent JetBlue issues such badges) upon Executive meeting the
requirements of age plus years of service (minimum 10 years) adding up to 65.
(j)    Executive Physical. Executive shall be eligible to have one annual
executive physical pursuant to the Company’s existing program through June 30,
2020.
4.    Executive Representations. Executive hereby affirms that: (a) except for
the consideration and benefits provided for in Section 3 above and payments
required by law (which Executive acknowledges that Executive is only eligible to
receive if Executive signs, returns and does not revoke this Agreement),
Executive is not entitled to any other consideration or benefits of any kind
from the Company, including, but not limited to, any claims for salary, bonuses,
leave, severance pay, or any other payments or benefits whatsoever under any
other Company plan or program; (b) Executive has no known workplace injuries or
occupational diseases for which a claim for workers’ compensation benefits could
be made or an award of benefits could be issued and has not been denied any
leave requested, whether paid or unpaid, under the Family and Medical Leave Act
or any other law; (c) Executive, as of the date of Executive’s execution of this
Agreement, has neither filed nor caused to be filed any claim against the
Company in any forum; (d) Executive finally affirms that Executive has not made
any reports or filed any complaints that the Company engaged in any type of
corporate fraud, wrongdoing or other unlawful policy or practice and Executive
is not aware of nor has Executive observed any such fraud, wrongdoing or other
unlawful policy or practice; and (e) the Company has no debts to Executive.
5.    Release. In consideration of the obligations of the Company herein,
specifically the payments and benefits described in Section 3 of this Agreement,
of which Executive acknowledges that Executive is not otherwise entitled,
Executive (on behalf of Executive and Executive’s heirs, administrators,
executors, administrators and assigns) hereby fully and forever unconditionally


4



--------------------------------------------------------------------------------




releases and discharges the Company and all of its past or present subsidiaries,
affiliates, predecessors, successors and assigns, and, with respect to each and
all of the foregoing entities (including the Company), all of their respective
present and former officers, directors, employees, insurers, agents (hereinafter
referred to collectively as the “Releasees”), individually and in their official
capacities, from any and all manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
claims and demands whatsoever which Executive, Executive’s heirs, executors,
administrators and assigns has against the Releasees arising out of or by reason
of any cause, matter or thing whatsoever occurring on or before the date
Executive executes this Agreement, whether known or unknown, suspected or
claimed, specifically mentioned herein or not, including, but not limited to,
any or all matters relating to Executive’s employment by the Company and the
separation thereof, Executive’s benefits, and all matters arising under any
international, federal, state, or local statute, rule or regulation or principle
of contract law or common law, in law or in equity, including, but not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Older Workers Benefit
Protection Act, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and the Age Discrimination in Employment Act of 1967,
all as amended; all New York state labor and employment laws, including, but not
limited to, New York Executive Law§ 296 et al. and New York Labor Law
Section 201 D; all New York City labor and employment laws, including, but not
limited to, the New York City Administrative Code § 8-107 et al.; and any other
international, federal, state or local law; provided, however, that nothing in
this Section shall be construed as a release or waiver of any claim or right to
payment under this Agreement, or any claim the release of which is expressly
barred by law or that may arise after the execution of this Agreement (“Excluded
Claims”). On the Termination Date, Executive will be provided with a Bring Down
Release in the form attached as Annex A for execution as a condition to the
severance payments provided in Section 3.
6.    Covenant Not to Sue. Executive represents and agrees that Executive has
not filed any claim, charge, allegation, or complaint for monetary damages,
whether formal, informal, or anonymous, with any governmental agency, department
or division, whether federal, state or local, relating to any Releasee in any
manner, including without limitation, any Releasee’s business or employment
practices. Except as provided in Section 13, Executive covenants and agrees
never, individually or with any person or entity or in any way, to commence, aid
in any way, prosecute or cause or permit to be commenced or prosecuted against
any Releasee any action or other proceeding, including, without limitation, an
arbitration or other alternative dispute resolution procedure, based upon any
claim, demand, cause of action, obligation, damage, or liability that is the
subject of the general release of claims contained in Section 5 of this
Agreement or the Bring Down Release (collectively, the “Releases”) or is in
connection with Executive’s employment or service with any Releasee or the
termination thereof, excluding the Excluded Claims. If Executive takes any
action to commence, aid in any way, prosecute or cause to permit to be commenced
or prosecuted any action or proceeding against the Releasee that is the subject
of the Releases or is in connection with Executive’s employment or service with
any Releasee or the termination thereof, excluding the Excluded Claims, or if
Executive breaches this Agreement in any way, the Company’s obligation to
provide any payments pursuant to Section 3 shall immediately cease and, promptly
after the date of such action by Executive, Executive must repay to the Company
(other than $100.00) any portion of the payments made pursuant to Section 3
previously paid. Executive also agrees to pay the


5



--------------------------------------------------------------------------------




attorneys’ fees and costs, or the proportions thereof, incurred by the
applicable Releasee in defending against those claims. Notwithstanding the
foregoing, nothing in this Agreement precludes Executive from challenging the
validity of the Release under the requirements imposed by the Age Discrimination
in Employment Act (“ADEA”), and Executive shall not be responsible for
reimbursing the attorneys’ fees and costs of any Releasee in connection with a
challenge under the ADEA to the validity of the Release. However, Executive
acknowledges that the Releases apply to all claims that he has under the ADEA,
and that unless the Releases are held to be invalid, all such ADEA claims shall
be extinguished.
7.    Company Property. Executive shall return, on or prior to the Termination
Date, all Company property in Executive’s possession, including, but not limited
to, credit cards, security key cards, telephone cards, mobile phone, computer
software, electronic equipment, Company identification cards, laptop computers,
Company records and copies of records, correspondence and copies of
correspondence, and other books and manuals issued by the Company. After giving
effect to such return, Executive represents and warrants that Executive has no
Company records or copies of records or correspondence or copies of
correspondence. Notwithstanding the foregoing, the Company has agreed that
Executive shall retain his Company-issued cell phone and port the number to his
personal account and, following such transfer, assume all responsibility for the
bills associated with such cell phone use.
8.    Protection of Confidential Information. Executive hereby acknowledges that
Executive remains subject to and agrees to abide by any and all existing duties
and obligations respecting confidential and/or proprietary information of the
Company.
9.    Confidentiality of the Agreement. Executive agrees that the terms and
conditions of this Agreement are confidential and that Executive will not
disclose the existence of this Agreement or any of its terms to any third party,
other than to Executive’s attorney, accountant or spouse or domestic partner, or
as required by law or as may be necessary to enforce this Agreement or until the
filing of this agreement with the U.S. Securities and Exchange Commission.
10.    Restrictive Covenants.
(a)    Non-Compete. (i) For a period of not less than four (4) months and up to
six (6) months, to run concurrently with the Advisory Period and through the
Termination Date, Executive agrees that Executive shall not, directly or
indirectly, and whether as principal or investor or as an Executive, officer,
director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, carry on a Competing Business (as hereinafter defined) in any
geographic area in which the Company is engaged. Notwithstanding the foregoing,
upon Executive’s written notice to the Company of Executive’s desire to
terminate the Advisory Period at least 120 days after the commencement of the
Advisory Period and the reason for such early termination, with the prior
written consent of the Company such consent to not be unreasonably withheld,
Executive may terminate the Advisory Period after 120 days from the commencement
of the Advisory Period.
(ii)    For purposes of this agreement, a “Competing Business” is any enterprise
which is engaged in any business competitive with that which the Company or any
of its


6



--------------------------------------------------------------------------------




wholly owned subsidiaries is at the time conducting; provided, however, that
nothing herein shall limit Executive’s right to own not more than 1% of any of
the debt or equity securities of any business organization that is then filing
reports with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended. For avoidance of
doubt, “Competing Business” does not include the hotel industry, the car rental
industry, vacation packaging entities (such as, for example, Expedia), cargo
carriers or airlines based outside of the United States.
(b)    Non-Solicit. The Executive acknowledges and agrees that the Executive
will not, at any time during the Advisory Period and for twelve (12) months
following the Termination Date, attempt to directly or indirectly (i) induce any
crewmember of JetBlue Airways or its subsidiaries to be employed or perform
services elsewhere, or (ii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or its affiliates to cease
doing business with the Company or its affiliates, or in any way interfere with
the relationship between the Company or its affiliates and any of their
respective customers, suppliers, licensees or other business relations. As used
herein, the term “indirectly” includes Executive using other individuals or
entities to interfere with existing business relationships of the Company and
Executive’s permitting the use of Executive’s name by any competitor of the
Company to induce or interfere with any employee or business relationship of the
Company. Positive statements concerning a new employer shall not be considered
to violate this section 10(b)(ii) so long as none of the Company nor its
employees are referenced or indicated.
(c)    Remedies. Executive acknowledges that, in view of the nature of the
Company’s business and his prior position with the Company, the restrictions
contained in Sections 10(a) and 10(b) of this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that any
violation of those provisions would result in irreparable injury to the Company.
In the event of a breach, the Company shall be entitled to all available legal
and equitable remedies of law, including, but not limited to a temporary
restraining order and injunctive relief restraining Executive from the
commission of any breach (without proving actual damages or posting a bond or
other security).
(d)    The courts shall be entitled to modify the duration and scope of any
restriction contained in Section 10 of this Agreement to the extent such
restriction would otherwise be unenforceable, and such restriction as modified
shall be enforceable.
(e)    The Parties understand and agree that notwithstanding Executive’s duties
hereunder, both during the Advisory Period and thereinafter, he may (i) consult
as a subject matter expert or executive research resource on a compensated basis
so long as the compensation is de minimus and the expertise provided is
industry-related (not Company-specific); (ii) teach at universities and (iii)
serve on corporate and non-profit boards (so long as the corporate boards are
not in the airline industry).
11.    Non-Disparagement. Executive agrees that Executive will not publish or
communicate to any person or entity Disparaging (as defined herein) remarks,
comments or statements concerning the Releasees. The Company’s officers shall
not publish or communicate to any person or entity Disparaging remarks
concerning Executive. “Disparaging” remarks,


7



--------------------------------------------------------------------------------




comments, or statements are those that impugn the character, honesty, integrity,
morality, or business acumen or abilities in connection with any aspect of the
operation of the Company’s business. Public comments concerning an airline other
than the Company or the industry landscape in general shall not be considered to
violate this provision; public comments negatively referencing the parties to
this agreement would violate this provision.
12.    Violation of this Agreement. Should Executive fail to provide prompt
notice of alternate employment, violate the restrictive covenants in Section
10(a), 10(b) or 11; or if Executive is terminated for Cause (as defined in the
JetBlue Airways Severance Plan) during the Advisory Period, Executive’s
employment shall terminate, the Company’s obligation to make or continue future
payments and benefits under this Agreement or under the Plan shall terminate,
and Executive shall be required to repay to the Company any payments and
benefits previously paid to him (other than amounts required by law and $1.00)
under this Agreement within three business days of him engaging in the Competing
Business activity. Executive must notify JetBlue Airways Corporation, 27-01
Queens Plaza North, Long Island City, New York 11101, Attention: General Counsel
within 5 business days of his intent to resign his employment during the
Advisory Period. Any rights to vested (non-severance plan) retirement benefits
shall be controlled by the governing plan documents.
13.    Non-Assignment of Rights. Executive warrants that Executive has not
assigned or transferred any right or claim described in the general release
given in Section 5 above.
14.    Protected Rights. Notwithstanding any other provision of this Agreement,
nothing herein is intended to prevent Executive from disclosing information to
any federal, state or local government agency under any whistleblower or similar
statute. Executive may do so without disclosure to the Company, and the Company
may not retaliate against Executive for such activity. For the sake of clarity
and notwithstanding anything in this Separation Agreement to the contrary, no
provision of this Separation Agreement shall be construed or enforced in a
manner that would limit or restrict Executive from exercising any legally
protected whistleblower rights (including, without limitation, pursuant to Rule
21F under the Securities Exchange Act of 1934). Further, Executive shall not be
held criminally or civilly liable under any federal, state or local law for any
disclosure of a trade secret that: (a) is made in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case where such disclosure is made solely for the purpose of reporting
or investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to Executive’s attorney and use the applicable trade secret information in the
court proceeding if Executive files any document containing the trade secret
under seal and does not disclose the trade secret except pursuant to court
order. No provision of this Agreement shall prevent Executive from filing a
charge with, participating in any proceeding by or before the Equal Employment
Opportunity Commission or comparable state or local agency to the extent
permitted by law; provided, however, that Executive acknowledges and agrees that
Executive hereby waives any and all right to any monetary or personal relief or
recovery resulting from such proceeding or any other proceeding related to any
cause or matter settled or waived pursuant to this Agreement.


8



--------------------------------------------------------------------------------




15.    Consideration Period. Executive acknowledges that Executive may take up
to 21 calendar days from the date hereof to review and to consider whether or
not Executive will accept this Agreement (the “Consideration Period”). To the
extent that Executive has elected to enter into this Agreement prior to the end
of the Consideration Period, Executive has done so voluntarily and has knowingly
waived any remainder of the Consideration Period.
16.    Acknowledgements. Executive acknowledges that Executive: (a) has
carefully read this Agreement in its entirety; (b) has had an opportunity to
consider it fully for up to 21 days; (c) has been, and is hereby, advised by the
Company in writing to consult with an attorney of Executive’s own choosing in
connection with this Agreement; (d) fully understands the significance of all of
the terms and conditions of this Agreement and has discussed them with an
independent attorney of Executive’s own choosing or has had a reasonable
opportunity to do so; (e) has had answered to Executive’s satisfaction any
questions Executive has asked with regard to the meaning and significance of any
of the terms or provisions of this Agreement; and (f) is signing this Agreement
voluntarily and of Executive’s own free will and agrees to all the terms and
conditions contained herein.
17.    Revocation Period and Effective Date. Executive may accept this Agreement
by signing it and returning it (by overnight or hand delivery) to JetBlue
Airways Corporation, 27-01 Queens Plaza North, Long Island City, New York 11101
(attn: Mike Elliott, Chief People Officer, JetBlue Airways Corporation) prior to
the end of the Consideration Period. Executive may revoke this Agreement for a
period of seven (7) calendar days after its execution (the “Revocation Period”)
by delivering to the Company at the above address a notarized written notice of
Executive’s desire to revoke the Agreement that is received by no later than
5:00 PM Eastern Time on the last day comprising the Revocation Period; provided,
that if the last day of the Revocation Period would otherwise fall on a
Saturday, Sunday or legal holiday, the last day of the Revocation Period shall
instead be deemed to be the next business day. This Agreement shall become
effective and irrevocable automatically upon the expiration of the Revocation
Period, if Executive does not revoke it in the aforesaid manner (the “Effective
Date”). In the event that Executive does not accept this Agreement within the
Consideration Period as set forth above, or Executive revokes it during the
Revocation Period, the terms of this Agreement shall immediately become null and
void and Executive will not be eligible for the payments described herein.
18.    Duty to Cooperate. In the event that any non-party to this Agreement,
including, but not limited to, any current or former crewmember of, or
applicant/candidate for employment with, the Company, or any governmental
agency, issues a subpoena to, or requests information or documents from,
Executive relating to Executive’s employment at the Company, Executive agrees
that, within five (5) days of receiving any such subpoena or request, Executive
will notify Brandon Nelson, General Counsel and Corporate Secretary, 27-01
Queens Plaza North, Long Island City, New York 11101 of such subpoena or Request
and shall make no disclosure until the Company has had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure.
Executive further agrees to provide full and reasonable cooperation with the
Company and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter in which Executive was involved
during Executive’s employment with the Company or of which Executive has
knowledge, including by meeting with the Company and its counsel and/or


9



--------------------------------------------------------------------------------




providing testimony after being provided with reasonable notice. The Company
shall work with Executive on reasonably scheduling any meetings and/or
appearances. Following Executive’s Termination Date, the Company will reimburse
Executive for all reasonable business expenses incurred by Executive in
connection with such cooperation or in assisting the Company under this
provision for non-testimonial activities, including investigations, trial
preparation and document reviews.
19.    No Admission of Liability. It is understood and agreed that the execution
of this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.
20.    Tax Liability. All amounts payable and benefits provided under this
Agreement shall be subject to deductions for taxes and other withholdings as
required by applicable law. Executive acknowledges that Executive bears the
responsibility to pay all taxes on the payments described in Section 3 above.
21.    Section 409A
(a)    General Compliance. This Agreement will be interpreted and administered
in a manner consistent with Section 409A of the Internal Revenue Code of 1986,
as amended, and Department of the Treasury regulations and other interpretive
guidance promulgated thereunder (together, “Section 409A”). Notwithstanding any
other provision of this Agreement, payments provided under this Agreement will
be made only upon an event and in a manner that complies with Section 409A or an
applicable exemption therefrom. Each payment or separate installment made to
Executive pursuant to this Agreement will be designated as a separate payment
for purposes of Section 409A. Any payments to be made upon termination of
employment will be made only upon a “separation from service” within the meaning
of Section 409A. Notwithstanding this Section 20, the Company makes no
representation that the payments and benefits provided under this Agreement will
comply with Section 409A, and in no event will the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of noncompliance with Section 409A. The Company
may modify the payments and benefits provided under this Agreement at any time
solely as necessary to avoid adverse tax consequences under Section 409A;
provided, however, that this Section 21(a) shall not create any obligation on
the part of the Company to do so.
(b)    Specified Employees. If at any time the Company determines that Executive
is a “specified employee” within the meaning of Section 409A, any amounts of
nonqualified deferred compensation payable to Executive by reason of termination
of employment, pursuant to this Agreement or otherwise, will not be paid until
the earlier of the first payroll date to occur following the six-month
anniversary of Executive’s separation from service or, if earlier, following
Executive’s death. The aggregate amount of any payments that would otherwise
have been made before such date will be paid to Executive, without interest, in
a lump sum on such payroll


10



--------------------------------------------------------------------------------




date, and thereafter, any remaining payments will be paid without delay in
accordance with the original schedule of payment.
(c)    Reimbursements and In-Kind Benefits. The amount of any in-kind benefits
provided or expenses for which Executive is eligible to receive reimbursement
during any calendar year will not affect the amount of any in-kind benefits
provided or expenses for which Executive is eligible to receive reimbursement
during any other calendar year, and any rights to reimbursement or in-kind
benefits will not be subject to liquidation or exchange for any other benefit.
22.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of New York
applicable to contracts fully executed and performed entirely in such State. Any
legal action or proceeding with respect to this Agreement shall be brought in
the state and federal courts encompassing Long Island City, New York. By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts with respect to any legal action
or proceeding with respect to this Agreement. The parties also agree to waive
any right to a jury trial in connection with alleged breach of this Agreement.
23.    Entire Agreement. This Agreement constitutes the sole and entire
agreement between the Company and Executive regarding the terms and conditions
of Executive’s separation from the Company, and supersedes any and all prior or
simultaneous representations, discussions, negotiations, plans, programs and
agreements, whether written or oral, if any, regarding the terms and conditions
of Executive’s separation from the Company.
24.    Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto that
explicitly states the intent of the parties to supplement the terms of this
Agreement.
25.    Counterparts. This Agreement may be executed in separate counterparts
(including by electronic signature or transmission), each of which shall be
considered an original and all of which together shall constitute one and the
same instrument.
* * * *






11



--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


JetBlue Airways Corporation


/s/ Mike Elliott                
By: Mike Elliott    
Title: Chief People Officer    


July 15, 2019                    
Date


Accepted and Agreed:


/s/ Martin St. George                 
Martin St. George
July 15, 2019                        
Date
































[Signature page to Separation Agreement and General Release]





--------------------------------------------------------------------------------


Exhibit 10.1




ANNEX A

Bring Down Release


This Bring Down Release forms a part of the Separation Agreement and General
Release (the “Separation Agreement”) between Martin St. George (“Executive”) by
JetBlue Airways Corporation (the “Company”), dated ____________ __, 2019.

1.    In consideration of the obligations of the Company in the Separation
Agreement, specifically the payments and benefits described in Section 3 of the
Separation Agreement, of which Executive acknowledges that Executive is not
otherwise entitled, Executive (on behalf of Executive and Executive’s heirs,
administrators, executors, administrators and assigns) hereby fully and forever
unconditionally releases and discharges the Company and all of its past or
present subsidiaries, affiliates, predecessors, successors and assigns, and,
with respect to each and all of the foregoing entities (including the Company),
all of their respective present and former officers, directors, employees,
insurers, agents (hereinafter referred to collectively as the “Releasees”),
individually and in their official capacities, from any and all manner of
actions and causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, judgments, claims and demands whatsoever which Executive,
Executive’s heirs, executors, administrators and assigns has against the
Releasees arising out of or by reason of any cause, matter or thing whatsoever
occurring on or before the date Executive executes this Agreement, whether known
or unknown, suspected or claimed, specifically mentioned herein or not,
including, but not limited to, any or all matters relating to Executive’s
employment by the Company and the separation thereof, Executive’s benefits, and
all matters arising under any international, federal, state, or local statute,
rule or regulation or principle of contract law or common law, in law or in
equity, including, but not limited to, claims arising under Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Older Workers Benefit Protection Act, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993 and the Age
Discrimination in Employment Act of 1967, all as amended; all New York state
labor and employment laws, including, but not limited to, New York Executive
Law§ 296 et al. and New York Labor Law Section 201 D; all New York City labor
and employment laws, including, but not limited to, the New York City
Administrative Code § 8-107 et al.; and any other international, federal, state
or local law; provided, however, that nothing in this Section shall be construed
as a release or waiver of any claim or right to payment under the Separation
Agreement, or any claim the release of which is expressly barred by law or that
may arise after the execution of this Bring Down Release (“Excluded Claims”).
2.    Executive acknowledges that Executive may take up to 21 calendar days from
the date hereof to review and to consider whether or not Executive will accept
this Bring Down Release (the “Consideration Period”). To the extent that
Executive has elected to enter into this Bring Down Release prior to the end of
the Consideration Period, Executive has done so voluntarily and has knowingly
waived any remainder of the Consideration Period.


A-1



--------------------------------------------------------------------------------

Exhibit 10.1




3.    Executive acknowledges that Executive: (a) has carefully read this Bring
Down Release in its entirety; (b) has had an opportunity to consider it fully
for up to 21 days; (c) has been, and is hereby, advised by the Company in
writing to consult with an attorney of Executive’s own choosing in connection
with this Bring Down Release; (d) fully understands the significance of all of
the terms and conditions of this Bring Down Release and has discussed them with
an independent attorney of Executive’s own choosing or has had a reasonable
opportunity to do so; (e) has had answered to Executive’s satisfaction any
questions Executive has asked with regard to the meaning and significance of any
of the terms or provisions of this Bring Down Release; and (f) is signing this
Bring Down Release voluntarily and of Executive’s own free will and agrees to
all the terms and conditions contained herein.
4.    Executive may accept this Bring Down Release by signing it and returning
it (by overnight or hand delivery) to JetBlue Airways Corporation, 27-01 Queens
Plaza North, Long Island City, New York 11101 (attn: Mike Elliott, Chief People
Officer, JetBlue Airways Corporation) prior to the end of the Consideration
Period. Executive may revoke this Agreement for a period of seven (7) calendar
days after its execution (the “Revocation Period”) by delivering to the Company
at the above address a notarized written notice of Executive’s desire to revoke
the Agreement that is received by no later than 5:00 PM Eastern Time on the last
day comprising the Revocation Period; provided, that if the last day of the
Revocation Period would otherwise fall on a Saturday, Sunday or legal holiday,
the last day of the Revocation Period shall instead be deemed to be the next
business day. This Bring Down Release shall become effective and irrevocable
automatically upon the expiration of the Revocation Period, if Executive does
not revoke it in the aforesaid manner (the “Effective Date”). In the event that
Executive does not accept this Bring Down Release within the Consideration
Period as set forth above, or Executive revokes it during the Revocation Period,
Executive will not be eligible for any further payments under the Separation
Agreement.
5.    All other provisions of the Separation Agreement remain in full force and
effect.


Accepted and Agreed:



Martin St. George

Date




A-2

